DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,107,269. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,107,269 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,107,269. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 10 of the instant application correspond across the column to the like lettered elements of claim 10 of patent 11,107,269 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 10 are to be found in patent claim 10 as the application claim 10 fully encompasses patent claim 10. The difference between the application claim 10 and the patent claim 10 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 10 of the patent is in effect a “species” of the “generic" invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 10 of the patent, it is not patentably distinct from claim 10 of the patent.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,107,269. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 15 of the instant application correspond across the column to the like lettered elements of claim 16 of patent 11,107,269 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 40 are to be found in patent claim 16 as the application claim 15 fully encompasses patent claim 16. The difference between the application claim 15 and the patent claim 16 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 16 of the patent is in effect a “species” of the “generic" invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent.

Application 17/446,260
Patent 11,107,269 - Application 16/707,162
1. A graphics processor comprising: 

(a) a graphics processor pipeline including a depth pipeline, wherein the depth pipeline includes: 

(b) a cache to store coarse depth data; 

(c) a history buffer to store depth parameters for a plurality of fragments processed for a destination pixel tile associated with the coarse depth data; and one or more hardware logic units to: 

(d) summate elements of an entry in the history buffer with elements in a set of depth parameters output from a coarse depth test of an input fragment relative to the destination pixel tile, the summated elements including a summated source coverage mask; 

(e) determine if the summated source coverage mask indicates full coverage for the destination pixel tile; and 

(f) set a destination far depth value for the destination pixel tile to a source far depth value within the summated elements in response to a determination that the summated source coverage mask indicates full coverage for the destination pixel tile.
1. A processing apparatus comprising: 

(a) a graphics processor including a plurality of tiles of processing engines, wherein one or more of the plurality of tiles of processing engines include a graphics processor pipeline including a depth pipeline, wherein the depth pipeline includes: 

(b) a cache to store coarse depth data; 

(c) a history buffer to store depth parameters for a plurality of fragments processed for a destination pixel tile associated with the coarse depth data; and circuitry configured to perform 

(d) a coarse depth test on a source fragment against a destination pixel tile to generate a set of depth parameters, the circuitry to: 

read an entry in the history buffer that includes stored depth parameters for a previous source fragment processed for the destination pixel tile; 

(d) summate elements of the entry in the history buffer with corresponding elements in the set of depth parameters, the summated elements including a summated source coverage mask; 

(e) determine if the summated source coverage mask indicates full coverage for the destination pixel tile; and 

(f) set a destination far depth value for the destination pixel tile to an existing far depth value for the destination pixel tile in response to a determination that the summated source coverage mask indicates partial coverage for the destination pixel tile.


10. A method comprising: on a graphics processor including a depth pipeline: 

(a) performing a coarse depth test on a source fragment against a destination pixel tile to generate a set of depth parameters; 

(b) reading a history buffer entry including stored depth parameters for a previous source fragment processed for the destination pixel tile; 

(c) summating elements of the history buffer entry with corresponding elements in the set of depth parameters, 

(d) the summated elements including a summated source coverage mask; 

(e) determining if the summated source coverage mask indicates full coverage for the destination pixel tile; and 

(f) setting a destination far depth value for the destination pixel tile to a source far depth value within the summated elements in response to a determination that the summated source coverage mask indicates full coverage for the destination pixel tile.
10. A method comprising: on a graphics processor including a depth pipeline: 

(a) performing a coarse depth test on a source fragment against a destination pixel tile to generate a set of depth parameters; 

(b) reading a history buffer entry including stored depth parameters for a previous source fragment processed for the destination pixel tile; 

(c) summating elements of the history buffer entry with corresponding elements in the set of depth parameters, 

(d) the summated elements including a summated source coverage mask; 

(e) determining if the summated source coverage mask indicates full coverage for the destination pixel tile; and 

(f) setting a destination far depth value for the destination pixel tile to a to an existing far depth value for the destination pixel tile in response to a determination that the summated source coverage mask indicates partial coverage for the destination pixel tile.
15. A data processing system comprising: 

(a) a plurality of tiles of processing engines vertically stacked on a substrate, 

(b) wherein one or more of the plurality of tiles of processing engines include a graphics processor pipeline including a depth pipeline, 

(c) wherein the depth pipeline includes: a cache to store coarse depth data; 

(d) a history buffer to store depth parameters for a plurality of fragments processed for a destination pixel tile associated with the coarse depth data; and 

(e) one or more hardware logic units to: summate elements of an entry in the history buffer with elements in a set of depth parameters output from a coarse depth test of an input fragment relative to the destination pixel tile, 

(f) the summated elements including a summated source coverage mask; 

(g) determine if the summated source coverage mask indicates full coverage for the destination pixel tile; and 

(h) set a destination far depth value for the destination pixel tile to a source far depth value within the summated elements in response to a determination that the summated source coverage mask indicates full coverage for the destination pixel tile.
16. A data processing system comprising: 

(a) a memory device; a graphics processor coupled with the memory device, 

(b) wherein the graphics processor includes a depth pipeline and the depth pipeline includes: a cache to store coarse depth data; 

(c) a history buffer to store depth parameters for a plurality of fragments processed for a destination pixel tile associated with the coarse depth data; and 

(d) circuitry configured to perform a coarse depth test on a source fragment against a destination pixel tile to generate a set of depth parameters, the circuitry to: 

(e) summate elements of an entry in the history buffer with elements in a set of depth parameters output from a coarse depth test of an input fragment relative to the destination pixel tile, 

(f) the summated elements including a summated source coverage mask; 

(g) determine if the summated source coverage mask indicates full coverage for the destination pixel tile; and set a destination far depth value for the destination pixel tile to an existing far depth value for the destination pixel tile in response to a determination that the summated source coverage mask indicates partial coverage for the destination pixel tile.



Allowable Subject Matter
Examiner has determined that claims 1-20 overcome all the art of record associated with the parent application and that art deemed available in an updated search as shown in the record. Claims 1-20, however, stand rejected as presented above.


Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20060033735 A1
US 20180082469 A1
US 20120299910 A1
US 7755624 B1
US-6636215 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613